 


110 HRES 1130 EH: Recognizing the roles and contributions of America’s teachers to building and enhancing our Nation’s civic, cultural, and economic well-being.
U.S. House of Representatives
2008-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1130 
In the House of Representatives, U. S.,

April 30, 2008
 
RESOLUTION 
Recognizing the roles and contributions of America’s teachers to building and enhancing our Nation’s civic, cultural, and economic well-being. 
 
 
Whereas education and knowledge are the foundation of America’s current and future strength; 
Whereas teachers and other education staff have earned and deserve the respect of their students and communities for their selfless dedication to community service and the future of our Nation’s children; 
Whereas the purpose of National Teacher Appreciation Week, May 4, 2008, through May 10, 2008, is to raise public awareness of the unquantifiable contributions of teachers and to promote greater respect and understanding for the teaching profession; and 
Whereas a number of organizations representing educators, such as the National Education Association and the National Parent Teacher Association, are hosting teacher appreciation events in recognition of National Teacher Appreciation Week: Now, therefore, be it 
 
That the United States House of Representatives thanks and promotes the profession of teaching to encourage students, parents, school administrators, and public officials to participate in teacher appreciation events during National Teacher Appreciation Week.  
 
Lorraine C. Miller,Clerk.
